Citation Nr: 0828738	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine (neck) and hands/wrists.

2.  Entitlement to service connection for a right shoulder 
wound.

3.  Entitlement to service connection for an eye disorder 
(including glaucoma) to include as secondary to service-
connected diabetes mellitus, type II.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for bronchiectasis.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with asthma.  

7.  Entitlement to service connection for hypertension to 
include as secondary to service-connected diabetes mellitus, 
type II.

8.  Entitlement to service connection for stomach ulcers.

9.  Entitlement to service connection for liver sclerosis.

10.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD)/hiatal hernia.

11.  Entitlement to service connection for a prostate 
disorder to include as secondary to exposure to herbicides.

12.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

13.  Entitlement to service connection for a dental disorder.

14.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
August 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky. 

The veteran testified before the undersigned at a Travel 
Board hearing in Louisville, Kentucky in June 2008.  A 
transcript of this hearing is associated with the claims 
folder.  While at the June 2008 hearing the veteran submitted 
copies of service medical records dated in August and 
September 1967 and private medical records from Dr. J.H. 
Simpson dated from February 2004 to May 2008 along with a 
waiver of RO review.  

In November 2006 the veteran submitted a claim for service 
connection for a heart disorder.  The veteran submitted 
another claim for service connection for a stoke in February 
2007.  The RO has not yet adjudicated these claims.  


FINDINGS OF FACT

1.  There is no evidence of a cervical spine disorder in 
service or within one year after service and no competent 
medical evidence linking the veteran's current cervical spine 
disorder with his period of service.

2.  There is no competent medical evidence of current 
arthritis of the hands/wrists.  

3.  There is no competent medical evidence of a current right 
shoulder disorder. 

4.  There is no competent medical evidence of a current eye 
disorder (including glaucoma).

5.  There is no evidence of bilateral hearing loss in 
service, or within one year after service, and no competent 
medical evidence linking the veteran's current bilateral 
hearing loss with his period of service.

6.  There is no competent medical evidence of bronchiectasis.

7.  There is no competent medical evidence of COPD or asthma.

8.  The veteran's hypertension is not proximately due to or 
the result of his service or a service-connected disability.  

9.  There is no competent medical evidence of stomach ulcers.  

10.  There is no competent medical evidence of liver 
sclerosis.

11.  There is no evidence of GERD/hiatal hernia in service, 
or within one year after service, and no competent medical 
evidence linking the veteran's current GERD with his period 
of service.

12.  In June 2008, prior to the promulgation of a decision in 
the appeal, the veteran requested that the claim for 
entitlement to service connection for a prostate disorder, to 
include as secondary to exposure to herbicides, be withdrawn.

13.  There is no competent diagnosis of PTSD.  

14. The veteran did not sustain trauma to any of his teeth 
during service and there is no competent evidence of a 
current dental disorder.  

15.  High cholesterol is a laboratory finding and not a 
disability or disease; it has not been shown the veteran has 
any disability associated with high cholesterol of service 
origin.




CONCLUSIONS OF LAW

1.  Service connection for arthritis of the cervical spine 
and hands/wrists is not established.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2007).

2.  Service connection for a right shoulder disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

3.  Service connection for an eye disorder (including 
glaucoma) is not established.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

4.  Service connection for bilateral hearing loss is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2007).

5.  Service connection for bronchiectasis is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

6.  Service connection for COPD with asthma is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

7.  Service connection for hypertension is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.309 (2007).

8.  Service connection for stomach ulcers is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

9.  Service connection for liver sclerosis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

10.  Service connection for GERD/hiatal hernia is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

11.  For the claim of service connection for a prostate 
disorder, the criteria for withdrawal of a Substantive Appeal 
by the veteran have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

12.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

13.  Payment of disability compensation for the claimed 
dental disorder is precluded by law. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107, 7104(c) (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.381, 4.150 (2007).

14.  A disability manifested by high cholesterol was not 
incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's assertion that 
arthritis of the cervical spine and hands/wrists, a right 
shoulder disorder, an eye disorder (including glaucoma), 
bilateral hearing loss, bronchiectasis, COPD with asthma, 
hypertension, stomach ulcers, liver sclerosis, GERD/hiatal 
hernia, a prostate disorder, PTSD, a dental disorder, and 
high cholesterol are related to his service with the United 
States Army from December 1961 to August 1968.  With regard 
to the claims for an eye disorder and hypertension, the 
veteran alternatively argues that these disorders are 
secondary to his service-connected diabetes mellitus, type 
II.  Finally, with regard to his claim for bilateral hearing 
loss the veteran asserts that he was exposed to load noises, 
particularly gunfire, in Vietnam.  The veteran attributes his 
current bilateral hearing loss and tinnitus to this acoustic 
trauma.   

Factual Background

A brief review of the history of this appeal is as follows.  
At an enlistment examination in December 1961 the examiner 
noted that the veteran had a normal spine, neck, upper 
extremities, eyes, lungs/chest, heart, G-U system, 
abdomen/viscera, anus/rectum, and psychiatric system.  A 
dental examination was found to be "acceptable."  An 
audiological examination revealed 15/15 whispered voice test 
which indicates normal hearing.  His blood pressure was 
reportedly 130/60.  In his December 1961 Report of Medical 
History the veteran denied "swollen or painful joints," 
"arthritis or rheumatism," "bone, joint, or other 
deformity," "painful or 'trick' shoulder or elbow," "eye 
trouble," "asthma," "shortness of breath," "pain or 
pressure in chest," "palpitation or pounding heart," "high 
or low blood pressure," "stomach, liver or intestinal 
problems," "piles or rectal disease," "nervous trouble of 
any sort," depression or excessive worry," and "frequent 
or terrifying nightmares."  He did admit to "car, train, 
sea, or air sickness," "frequent trouble sleeping," and 
"chronic cough."    

Service medical records show that the veteran was 
hospitalized in July/September 1967 for arthritis thought to 
be secondary to penicillin.  The veteran was treated with 
penicillin for a fever and subsequently developed joint pains 
which were described to be "arthritis."  As soon as the 
penicillin was discontinued the veteran's so-called 
"arthritis" "disappeared."  

At the veteran's separation examination in May 1968 the 
examiner again noted that the veteran had a normal spine, 
neck, upper extremities, eyes, lungs/chest, heart, G-U 
system, abdomen/viscera, anus/rectum, and psychiatric system.  
A dental examination revealed six missing teeth.  An 
audiological examination revealed normal hearing.  His blood 
pressure was reportedly 112/86 and his vision was reportedly 
20/20.  In his May 1968 Report of Medical History the veteran 
denied "arthritis or rheumatism," "bone, joint, or other 
deformity," "painful or 'trick' shoulder or elbow," "eye 
trouble," "asthma," "shortness of breath," "palpitation 
or pounding heart," "high or low blood pressure," 
"stomach, liver or intestinal problems," "piles or rectal 
disease," "nervous trouble of any sort," depression or 
excessive worry," "frequent trouble sleeping," and 
"frequent or terrifying nightmares."  He did admit to 
"swollen or painful joints," "pain or pressure in chest," 
"car, train, sea, or air sickness," and "chronic cough."

Approximately 34 years after his discharge from service the 
veteran submitted a claim for service connection for the 
various claimed disorders.  By rating decision dated in 
December 2003 the RO granted service connection for diabetes 
mellitus, type II due to the veteran's presumed exposure to 
herbicides during his Vietnam service.  The veteran was 
afforded general, psychiatric, audiological, and eye VA 
examinations in April 2006.  The veteran was afforded a VA 
diabetes examination in June 2007, a VA psychiatric 
examination in September 2007 and a VA examination of the 
joints in January 2008.  Also of record are VA outpatient 
treatment records dated from November 2002 through September 
2007.  Finally, the veteran has submitted several private 
treatment records; records regarding treatment with Dr. J.H. 
Simpson dated from February 2004 to May 2008 and recording 
regarding treatment at Jennie Stuart Medical Center dated 
from May 2006 through September 2006.

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310 (2005).  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases, including hypertension, may be presumed to have 
been incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 C.F.R.  §§ 3.307, 3.309.  Disorders diagnosed more 
than one year after discharge may still be service connected 
if all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for disabilities which 
are proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). 

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

	1.  Arthritis of the Cervical Spine (Neck) and 
Hands/Wrists

The Board finds that service connection for arthritis of the 
cervical spine (neck) and hands/wrists is not in order.  
Initially, the Board notes that there is no current medical 
evidence of arthritis of the hands/wrists.  Also, while there 
is medical evidence of arthritis of the cervical spine, there 
is no evidence that the veteran's current cervical spine 
disorder is related to his military service.  

In the April 2006 VA general examination report the examiner 
noted that both of the veteran's wrists had no limitation in 
joint function secondary to pain, fatigue, weakness, or lack 
of endurance.  With regard to the cervical spine, the veteran 
denied having problems with his cervical spine during 
service, thus physical examination results of the cervical 
spine were not discussed.  Based on a review of the records 
the examiner opined that he could not relate the veteran's 
current joint complaints with his military service without 
resorting to mere speculation.  X-rays performed in April 
2006 showed degenerative disc disease of the cervical spine 
(C5-6 and C6-7) and no significant degenerative changes of 
the wrists.  The January 2008 VA examiner noted that the 
veteran did not have radiographic evidence of arthritis of 
the wrists but stated that the veteran's "clinica[l] picture 
is consistent with an entity involving multiple joints 
including the wrists."  The January 2008 VA examiner noted 
the 1967 in-service hospitalization for joint pain and 
related the veteran's current complaints of pain of the 
bilateral elbows, wrists, knees, and ankles to the in-service 
complaints.  However, the examiner stated that degenerative 
disc of the cervical spine was not likely related to service 
as it developed later and did not bother him at the time of 
the initial complaint.         

While the veteran's service medical records show complaints 
of neck and wrist pain in service, the separation examination 
noted normal clinical evaluations of the neck and upper 
extremities.  There is no radiographic evidence of arthritis 
of the wrists and the veteran has denied continued complaints 
of the neck since service.  Furthermore, both the April 2006 
and January 2008 VA examiners opined that the veteran's 
complaints of wrist pain have not been confirmed by 
radiographic evidence and that the veteran's current cervical 
spine disorder is not related to service.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Without 
underlying pathology, wrist pain does not constitute a 
disability for compensation purposes.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  There are no other 
contrary medical opinions of record.  The opinions of the 
April 2006 and January 2008 VA examiners are highly probative 
and outweigh the other evidence of record, including the 
veteran's testimony and contentions.  As such, service 
connection is not in order.

	2.  Right Shoulder Disorder

The Board finds that service connection for a right shoulder 
disorder is not in order.  While the veteran has contended 
that service connection for a right shoulder disorder is 
warranted, during the April 2006 general VA examination the 
veteran denied a right shoulder disorder, thus his right 
shoulder was not examined.  Furthermore, the service medical 
records, as well as the VA and private medical records, are 
negative for a rights shoulder disorder.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the 
absence of evidence of a current disability, the 
preponderance of evidence is against service connection for a 
right shoulder disorder, 38 U.S.C.A. § 5107(b), and the claim 
is denied.


	3.  Eye Condition (Glaucoma)

The veteran contends that service connection is warranted for 
an eye disorder secondary to service connected diabetes 
mellitus .  Service medical records are negative for an eye 
disorder in service.  As above, the veteran's May 1968 
separation reported 20/20 vision.  Also, there is no evidence 
of an eye disorder within one year after service.  The 
veteran was afforded a VA eye examination in April 2006.  The 
examiner was specifically asked to specify whether the 
veteran's eye disorder was due to his service-connected 
diabetes.  The VA examiner diagnosed the veteran with mild 
blepharitis bilaterally, trace nuclear sclerotic cataract 
that are not presently visually significant, and cup-to-disk 
ratio asymmetry.  The examiner also specifically opined that 
the veteran did not have ocular problems related to diabetes 
or other systemic issues.  The examiner noted that cup-to-
disk asymmetry has been shown to be a risk factor for 
glaucoma.  However, the veteran showed no other risk factors, 
including a normal intraocular pressure, no family history, 
and no apparent visual aberrations.  The examiner stated that 
it is likely that this is a normal variant but may be an 
indication of glaucoma.  Also, an October 2006 VA outpatient 
treatment record is negative for a finding or diagnosis of 
diabetic retinopathy.  There is no contrary medical evidence 
of record.  The veteran's claim for service connection 
implicitly includes the assertion that his eye disorder is 
related to his diabetes, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a link between his hypertension and its 
relationship to service.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  As there is no evidence that 
the veteran's eye disorder is either directly or secondarily 
related to service, his claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b).

        4.  Bilateral Hearing Loss

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. § 3.307.  Disorders 
diagnosed more that one year after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In fact, a claimant may 
establish direct service connection for a hearing disability 
which initially manifests itself several years after 
separation from service on the basis of evidence showing that 
the current hearing loss is causally related to injury or 
disease suffered in service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provide: "For the purpose of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."

This regulation defines hearing loss disability for VA 
compensation purposes.  The threshold for normal hearing is 
from zero to 20 dB, and higher threshold levels indicate some 
degree of hearing loss. See Hensley, 5 Vet. App. at 157.

The Board notes that an April 2006 VA audiological evaluation 
report shows that the veteran has a bilateral hearing loss 
disability for VA purposes.  See 38 C.F.R. § 3.385.  Thus, 
the Board will concede that he has a current hearing loss 
disability.

As above, available service medical records show no hearing 
loss in service.  Both the December 1961 enlistment 
examination and the May 1968 separation examination show 
normal hearing.  During the April 2006 VA audiological 
examination, the veteran reported a history of post-service 
occupational noise exposure associated with operating power 
saws and other carpentry work.  The examiner noted that the 
veteran's May 1968 separation audiological examination was 
performed after the veteran returned from Vietnam and was 
thus directly after he was out of high noise environments.  
Based on the evidence of normal hearing during service and 
the veteran's history of post-service noise exposure, the 
examiner opined that the veteran's hearing loss was less 
likely than not related to his military service.    

Given the evidence of record, the Board finds that service 
connection for bilateral hearing loss is not warranted.  The 
first objective showing of hearing loss in the record is the 
April 2006 VA audiological examination, approximately 38 
years after service.  Also, there is no link between the 
veteran's current hearing loss and service.  In fact, the 
April 2006 examiner provided an opinion that the veteran's 
hearing loss is not related to service and implied that it is 
instead related to the veteran's post-service occupational 
noise exposure.  There is no contrary medical evidence of 
record.   

The veteran's claim for service connection implicitly 
includes the assertion that his bilateral hearing loss is 
related to service, but his personal opinion as a lay person 
not trained in medicine is not competent evidence needed to 
establish a link between this disorder and its relationship 
to service.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Thus, the veteran's personal opinion that the 
disability at issue began in service or that it is otherwise 
related to service is not a sufficient basis for awarding 
service connection.  As there is no evidence that the 
veteran's bilateral hearing loss is related to service, his 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

5.	Bronchiectasis and COPD with asthma

The Board finds that service connection for bronchiectasis or 
COPD with asthma is not in order.  While the veteran's 
service medical records show that he was treated for pleurisy 
in August/September 1967, the April 2006 general VA examiner 
noted that there was no evidence of bronchiectasis, asthma, 
or COPD.  Examination revealed no signs of pulmonary 
hypertension, right ventricular hypertrophy, corpulmonale, or 
heart failure.  The veteran had no residual of pulmonary 
embolus.  There was no respiratory failure and no evidence of  
chronic pulmonary thromboembolism and no ankylosing 
spondylitis.  The veteran had no residuals of malignancy 
because there was no malignancy.  The veteran had pulmonary 
function tests without a bronchodilator that demonstrated no 
evidence of obstruction.  

History of bronchitis, no active issues was diagnosed.  The 
examiner reported that there was no medical evidence 
suggesting that the veteran's bronchitis is related to 
anything that happened while in the military.  The veteran 
did have an episode of chest pain that he felt might have 
been a pulmonary embolus, however, the examiner reported that 
there was no documentation or evidence of this.  The veteran 
was reportedly not on Coumadin therapy.  He never received a 
spinal computed tomography (CT) of the chest or any kind of 
other diagnostic test to evaluate pulmonary embolus.  
Impression was bronchitis, no active issues, with no 
objective evidence of pulmonary embolus.  As was stated 
earlier, current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, in the 
absence of evidence of a current disability, the 
preponderance of evidence is against service connection for a 
bronchiectasis or COPD with asthma, 38 U.S.C.A. § 5107(b), 
and the claim is denied.

	6.  Hypertension

The veteran contends that service connection is warranted for 
hypertension secondary to service connected diabetes 
mellitus.  Service medical records are negative for 
hypertension in service, specifically the veteran's May 1968 
separation examination showed a blood pressure reading of 
112/86 which is normal.  There is also no evidence of 
hypertension within one year after service.  Post service 
medical records show a diagnosis of hypertension in November 
2002, approximately 34 years after service.  At that time the 
veteran reported a history of high blood pressure for over 30 
years.  The veteran was started on medication for 
hypertension in November 2002.  During the April 2006 general 
VA examination the examiner noted that the veteran had been 
diagnosed with hypertension since the 1970s.  Examination 
revealed blood pressure of 190/102 sitting, 162/86 lying, and 
166/94 standing.  Cardiac size was normal with the point of 
maximal impulse in the fourth intercostal space.  The veteran 
had a regular rate and rhythm without murmurs.  He had no 
signs of atherosclerotic complications and a stress test was 
negative in the summer of 2003.  Hypertension was diagnosed.  
The examiner opined that the veteran's hypertension was not 
caused by or a result of his diabetes because the veteran had 
diabetes for only the past three years, and hypertension has 
been longstanding for many, many years.      

Given the evidence of record, the Board finds that service 
connection for hypertension secondary to service connected 
diabetes mellitus is not warranted.  The April 2006 VA 
examiner specifically opined that the veteran's hypertension 
is not related to his diabetes.  Also, there is no evidence 
of hypertension in service or within one year after service.  
During the April 2006 VA examination the veteran reported 
that he was diagnosed with hypertension in the 1970s, well 
over one year post service.  There is no contrary medical 
evidence of record.  The veteran's claim for service 
connection implicitly includes the assertion that his 
hypertension is related to his diabetes, but his personal 
opinion as a lay person not trained in medicine is not 
competent evidence needed to establish a link between his 
hypertension and its relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  As there is 
no evidence that the veteran's hypertension is either 
directly or secondarily related to service his claim for 
service connection must be denied.  38 U.S.C.A. § 5107(b).

	7. Stomach Ulcers

The Board finds that service connection for stomach ulcers is 
not in order.  While the veteran's service medical records 
show an episode of diarrhea and constipation associated with 
Penicillin in August/September 1967 there is no indication of 
treatment for stomach ulcers.  At the time of the April 2006 
general VA examination the veteran reported having chronic 
GERD with mild vomiting every two to three months.  He denied 
hematemesis or melena.  The veteran reportedly took Tums 
everyday with no major side effects.  He reported having a 
reaction to spicy foods whenever he eats it, but denied 
hypoglycemic reactions.  These reactions occur every two to 
three months and involve vomiting.  These are more spit-ups 
rather than actual episodes of vomiting.  The veteran denied 
diarrhea or constipation and denied episodes of colic or 
distension.  There was no history of ulcer disease and no 
weight loss or gain.  

Examination found no signs of anemia.  There was no pain or 
tenderness in the abdomen which was soft, non-distended, and 
non-tender.  GERD was diagnosed.  No diagnosis of stomach 
ulcers was made.  As was stated earlier, current disability 
is required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for stomach ulcers, 38 U.S.C.A. § 5107(b), and the 
claim is denied.

	8.  Liver Sclerosis

The Board finds that service connection for liver sclerosis 
is not in order.  While the veteran has contended that 
service connection for liver sclerosis is warranted, during 
the April 2006 general VA examination the veteran denied any 
liver disease or that he had claimed this condition as 
service connected.  Furthermore, the service medical records, 
as well as the VA and private medical records, are negative 
for liver sclerosis.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  Therefore, in the absence of 
evidence of a current disability, the preponderance of 
evidence is against service connection for liver sclerosis, 
38 U.S.C.A. § 5107(b), and the claim is denied.

	9.  GERD/Hiatal Hernia

The Board finds that service connection for GERD/hiatal 
hernia is not in order.  While the veteran's service medical 
records show an episode of diarrhea and constipation 
associated with Penicillin in August/September 1967 there is 
no indication of treatment for a digestive disorder or hiatal 
hernia.  At the time of the April 2006 general VA examination 
the veteran reported having chronic gastroesophageal reflux 
disease with mild vomiting every two to three months.  He 
denied hematemesis or melena.  The veteran reportedly took 
Tums everyday with no major side effects.  He reported having 
a reaction to spicy foods whenever he its it, but denied 
hypoglycemic reactions.  These reactions occur every two to 
three months and involve vomiting.  These are more spit-ups 
rather than actual episodes of vomiting.  The veteran denied 
diarrhea or constipation and denied episodes of colic or 
distension.  There was no history of ulcer disease and no 
weight loss or gain.  Examination found no signs of anemia.  
There was no pain or tenderness in the abdomen which was 
soft, non-distended, and non-tender.  GERD was diagnosed.  
The examiner noted that there were no signs of GERD while in 
the military, therefore the examiner opined that GERD was not 
caused by or a result of service in the military.  There is 
no contrary medical evidence of record.  The veteran's claim 
for service connection implicitly includes the assertion that 
his GERD/hiatal hernia is related to service, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a link between his 
GERD and its relationship to service.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  As there is no evidence 
that the veteran's GERD/hiatal hernia is related to service 
his claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

	10.  Prostate Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  Withdrawal of an appeal may be 
made by the appellant or by his or her authorized 
representative and, except for appeals withdrawn on the 
record at a hearing, must be in writing.  38 C.F.R. § 20.204.  
At the June 2008 hearing on the record, the veteran withdrew 
his claim for entitlement to service connection for a 
prostate disorder and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

        11.  PTSD

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 
C.F.R. § 4.125 (2002) (requiring PTSD diagnoses to conform to 
the criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).

In this case, the Board finds that service connection for 
PTSD is not in order.  There is no evidence of a diagnosis of 
PTSD in the claims folder.  The September 2007 VA psychiatric 
examiner stated that the veteran did not meet the criteria 
for PTSD at that time.  While the April 2006 VA psychiatric 
examiner diagnosed the veteran with Mood Disorder and opined 
that this psychiatric disorder is related to the veteran's 
service-connected diabetes mellitus the September 2007 VA 
examiner stated that the veteran did not meet the criteria 
for a diagnosis of Mood Disorder and instead diagnosed the 
veteran with nicotine dependence.  Also, there is no evidence 
of a diagnosis of PTSD in any of the veteran's VA outpatient 
treatment reports or private treatment reports.  In 
particular, a September 2007 VA outpatient PTSD screening was 
negative.  As was stated earlier, current disability is 
required in order to establish service connection.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The veteran's claim for service connection 
implicitly includes the assertion that he has PTSD, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
PTSD or its relationship to service.  Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.   

As there is no competent diagnosis of PTSD, it is unnecessary 
to discuss the veteran's claimed stressors or his combat 
status.  Accordingly, the Board finds that service connection 
for PTSD is not warranted. 38 U.S.C.A. § 5107(b).

	12.  Dental Disorder

During the June 2008 Board hearing the veteran testified that 
he had a root canal during service in 1962 and the military 
never capped the tooth.  After leaving the military, he had 
the tooth capped in Florida.  The veteran denied any dental 
trauma in service but reportedly experienced dental trauma 
while playing football prior to service.  Service medical 
records show a traumatic occlusion to tooth #19, however no 
information concerning the trauma is shown.   

Dental disabilities which may be awarded compensable 
disability ratings include chronic osteomyelitis or 
osteoradionecrosis of the maxilla or mandible, loss of the 
mandible, nonunion or malunion of the mandible, limited 
temporomandibular motion, loss of the ramus, loss of the 
condyloid or coronoid processes, loss of the hard palate, 
loss of teeth due to the loss of substance of the body of the 
maxilla or mandible and where the lost masticatory surface 
cannot be restored by suitable prosthesis, when the bone loss 
is a result of trauma or disease but not the result of 
periodontal disease. 8 C.F.R. 4.150, Diagnostic Codes 9900- 
9916.

In this case, the veteran does not contend, nor does any 
evidence of record indicate, that he sustained any trauma to 
his teeth in service.  His claim is that after his in-service 
root canal, the military should have capped the tooth.  
However, he also claims that he later had the tooth capped 
after service in Florida.  The veteran does not allege that 
he sustained trauma to his teeth or mouth during service, 
therefore, the dental condition the veteran is claiming is 
service connectable only for treatment purposes, not for 
compensation purposes.  The Board is bound by the regulations 
of the Department. 38 U.S.C.A. § 7104(c).  Where the law and 
not the evidence is dispositive of the issue before the 
Board, as in this case, the claim must fail due to the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
Accordingly, the veteran's appeal as to this issue is denied.  

        13.  High Cholesterol

In this case, it has been argued that service connection is 
warranted for high cholesterol.  VA outpatient treatment 
records show that the veteran has high cholesterol, also 
known as hyperlipidemia.  

Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc." 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); 
see STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).

Hyperlipidemia and high cholesterol are laboratory finding 
and are not disabilities in and of themselves for which VA 
compensation benefits are payable. See 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities. They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

There is no evidence of record suggesting the veteran's 
hyperlipidemia or high cholesterol causes any impairment of 
earning capacity.  While high cholesterol may be evidence of 
underlying disability or may later cause disability, service 
connection may not be granted for a laboratory finding.  In 
the absence of proof of present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); 
see 38 U.S.C.A. § 1110.  Nothing in the medical evidence 
presently on file shows the veteran has a current disability 
manifested by elevated cholesterol.  

The issue on appeal is based on the contention that high 
cholesterol is a disability.  However, when the veteran's 
service and post-service medical records are considered 
together with the applicable law (which shows that there is 
no competent evidence to show that the claimed condition has 
been associated with a disease process, and that it is not a 
disability), the Board finds that the evidence outweighs the 
veteran's contentions that his high cholesterol warrants 
service connection. 

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence is 
against his claim of service connection for high cholesterol, 
and his claim therefore must be denied. 38 C.F.R. § 3.102; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant a pre-adjudication notice by 
letter dated in September 2003.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
notice was provided along with the October 2006 statement of 
the case and January 2007 correspondence and the case was 
subsequently readjudicated in August 2007, September 2007, 
and January 2008 supplemental statements of the case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, the 
record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for arthritis of the cervical spine (neck) 
and hands/wrists is denied.

Service connection for a right shoulder disorder is denied.

Service connection for an eye condition (including glaucoma) 
is denied.

Service connection for bilateral hearing loss is denied.

Service connection for bronchiectasis is denied.

Service connection for chronic obstructive pulmonary disease 
(COPD) with asthma is denied.

Service connection for hypertension is denied.

Service connection for stomach ulcers is denied.

Service connection for liver sclerosis is denied.

Service connection for gastroesophageal reflux disorder 
(GERD)/Hiatal Hernia is denied.

The appeal of the claim of entitlement to service connection 
for a prostate disorder is dismissed.

Service connection for post-traumatic stress disorder (PTSD) 
is denied.

Service connection for a dental disorder is denied.

Service connection for high cholesterol is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


